IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

 

BILLINGS DIVISION
JAN 2 5 2019
UNITED sTATES oF AMERICA, CR 18-16-BLG-SPW C'g';;-t,§;;§_;‘§;§§;§;;“"
mgs
Plaintiff,
PRELIMINARY 0RDER oF
vs. FORFEITURE
VIOLET C. CRNICH,
Defendant.

 

 

WHEREAS, in the indictment in the above case, the United States sought
forfeiture of any property of the above-captioned person, pursuant to 21 U.S.C.

§§ 853 and 881, as property used or intended to be used to facilitate the violations
alleged in the indictment, or as proceeds of said violations;

AND WHEREAS, on September 26, 2018, the defendant Crnich entered a
plea of guilty to count II of the indictment charging her With possession with intent
to distribute methamphetamine;

AND WHEREAS, Crnich pled true to the forfeiture allegation that stated
that as a result of the offenses charged in the indictment, the defendant shall forfeit

the United States currency and the firearms and ammunition

AND WHEREAS, by virtue of said guilty pleas, the United States is now
entitled to possession of the property, pursuant to 21 U.S.C. § 841(a)(1), 21 U.S.C.
§ 853, and Rule 32.2(b)(2), F ederal Rules of Criminal Procedure.

ACCORDINGLY, IT IS ORDERED:

1. That based upon the plea of guilty by defendant Crnich to count II
contained in the indictment, and the plea of true to the forfeiture allegation, the
United States is authorized and ordered to seize the following property. This
property is forfeited to the United States for disposition in accordance with the law,
subject to the provisions of to 21 U.S.C. § 853(n)(1):

0 $1,359.00 in United States currency;

0 JC Higgins, Model 88, .22 caliber revolver, Serial Number
1 168285; and

0 various ammunition

2. That the aforementioned forfeited property is to be held by the United
States in its secure custody and control.

3. That, pursuant to 21 U.S.C. § 853(n)(1), the United States forthwith
shall publish at least once for three successive weeks in a suitable means of general
circulation notice of this order, notice of the United States’ intent to dispose of the
property in such manner as the Attorney General may direct, and notice that any

person, other than the defendant, having or claiming a legal interest in the above-
2

listed forfeited property must file a petition With the Court within thirty (3 0) days
of the final publication of notice or of receipt of actual notice, whichever is earlier.
This notice shall state that the petition shall be for a hearing to adjudicate the
validity of the petitioner’s alleged interest in the property, shall be signed by the
petitioner under penalty of perjury, and shall set forth the nature and extent of the
petitioner’S right, title, or interest in the forfeited property and any additional facts
supporting the petitioner’s claim and the relief sought.

The United States may also, to the extent practical, provide direct written
notice to any person known to have alleged an interest in the property that is the
subject of the preliminary order of forfeiture, as a substitute for published notice as
to those persons so notified.

4. That upon adjudication of all third-party interests, this Court will enter a
final order of forfeiture, pursuant to 21 U.S.C. § 853(n), in which all interests will
be addressed.

DATED this 025 day ofJanuary,2019.

sUsAN P. WATTERS
United States District Court Judge

